Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Non-Statutory Obviousness-Type Double Patenting-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-5, 7, 10-11, 16-17, 39, 42, 44-47 and 50-53 on the ground of nonstatutory double patenting as being unpatentable over U.S. patent Nos: 1) 10,059,711 (claims 1-14); and 2) 10/738,055 (claims 1-18), is withdrawn because the Applicants have submitted a Terminal Disclaimer under 35 C.F.R. § 1:321(c) in the reply filed on 12/03/2021. Please note that the Terminal Disclaimer is effective with respect to all claims in the instant application. See MPEP § 804.02.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on submitted on 09/29/2021, is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instantly claimed: i) compound of formula (I); ii) pharmaceutical composition comprising a compound of formula (I); and  iii) method of using a compound of formula (I), in order to prevent or treat malaria in a subject, is neither anticipated nor rendered obvious by any teachings in the prior art.  
PubChemCID 54668627 (created 12/20/2011), discloses (8R,9R,10R)-10-(hydroxymethyl)-N-(2-methoxyphenyl)-9-(4-(phenylethynyl)phenyl)-1,6-diazabicyclo[6.2.0]decane-6-carboxamide ( Figure 1B below). Please see Figure 1 below for side by side illustration of a compound of formula (I) (1A), and PubChemCID 54668627 (1B).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

         Figure 1: 1A) A compound of formula (I); and 1B) PubChemCID 54668627.
A compound of claim 1 reads on PubChemCID 54668627, wherein: 
(i) m = 1;
 (ii) n = 1;
(iii) A = CH;
(iv) X is -C≡C-;
 (v) R1 = C6 aryl;
 (vi) Y = C(O)NH (a substituted C1 alkylene);
(viii) R2 = C6 aryl (2-methoxyphenyl); 
(ix) Z = C1 alkylene; and
(x) R3 = OH. 
However, PubChemCID 54668627 does not teach or suggest: i) a compound wherein R2 is not 2-methoxyphenyl; and ii) a method of using the compound in order to treat or prevent malaria in a subject.

Conclusions
Claims 1-5, 7, 10-11, 16-17, 39, 42, 44-47 and 50-53 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629